DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig Denesdi, Static starting of gas turbine, 1991 (a part of IDS).

Regarding claim 1, Ludwig discloses 
A thyristor starter (See Fig. 2) for starting a synchronous machine (See page 34, right column, last two lines) having a rotor (Page 33) having a field winding (Exciter) and a stator (Page 33, section 3), comprising: 


    PNG
    media_image1.png
    387
    646
    media_image1.png
    Greyscale

a converter (a rectifier) that converts AC power (Fig. 2, item 1) into DC power; (See page 33, section 2. See fig. 2, item 5. Item inherently converts AC to DC power)
a DC reactor (Fig. 2, item 6) that smooths the DC power; (See page 33, section 2. Smoothing the DC power is an inherent feature of item 6)
an inverter (Item 7) that converts the DC power applied from the converter through the DC reactor into AC power with a variable frequency and supplies the AC power to the stator (See page 33, section 2); and 
an exciter (See fig. 2, item 9) that supplies field current to the field winding, 

    PNG
    media_image2.png
    147
    515
    media_image2.png
    Greyscale

wherein the thyristor starter accelerates the synchronous machine from a stop state to a predetermined rotation speed by sequentially performing a first mode and a second 
the second mode performing commutation of the inverter by induced voltage (machine voltage) of the synchronous machine, (Fig. 4 also shows two modes. Mode I is the first mode and mode II is the second mode)

    PNG
    media_image3.png
    598
    688
    media_image3.png
    Greyscale

and the thyristor starter further raises the induced voltage in proportion to rotation speed of the synchronous machine by keeping the field current constant and suppresses rise of the induced voltage by reducing the field current after the induced voltage reaches a first voltage value (Voltage at n2. It should be noted that the machine voltage increases in direct proportion to the rotational speed), in the first mode.
  

    PNG
    media_image4.png
    330
    496
    media_image4.png
    Greyscale

Regarding claim 2, Ludwig discloses 
, wherein the thyristor starter keeps the induced voltage (“maintain the machine voltage” at the speed n2) at the first voltage value by reducing the field current in accordance with rotation speed of the synchronous machine after the induced voltage reaches the first voltage value.  

    PNG
    media_image5.png
    413
    620
    media_image5.png
    Greyscale


Regarding claim 3, Ludwig discloses 
M is increased up to speed n2 during which the machine flux is constant (Regions C1 and C2. It should be noted that when the speed increases beyond n2, the machine flux gradually reduced by keeping UM constant) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig Denesdi, Static starting of gas turbine in a view of Kuroia US Patent No. 4,682,094.

Regarding claim 4, Ludwig is silent about “a position detector that detects a position of the rotor of the synchronous machine; a first controller that controls a firing phase of a thyristor in the inverter, based on a detection signal of the position detector; and a second controller that controls a firing phase of a thyristor in the converter such that DC output current of the converter matches a current command value, based on a detection signal of the position detector, wherein in the first mode, the current command value at a rotation speed at which the induced voltage is the first voltage value is set to a current value larger than the current command value at a rotation speed at which the induced voltage is lower than the first voltage value.”

Regarding claim 4, Kuroia discloses a position detector (Fig. 1, item 17) that detects a position of the rotor of the synchronous machine; a first controller (Item 22) that controls a firing phase of a thyristor in the inverter (Item 14), based on a detection signal of the position detector; and a second controller (Item 21) that controls a firing phase of a thyristor in the converter (Item 12) such that DC output current of the converter matches a current command value (an output of item 18, I*), based on a detection signal of the position detector, wherein in the first mode, the current command value at a rotation speed at which the induced voltage is the first voltage value is set to a current value larger than the current command value at a rotation speed at which the induced voltage is lower than the first voltage value. (See column 2, lines 30-38, column 3, lines 5-65, column 5, lines 7-19. The induced voltage is a function of the detected speed. See column 4, lines 1-48. The current of the rectifier is made to be zero when the back electromotive force is low. It should be noted that increase in the current of the rectifier 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a position detector along with a first and a second controller as taught by Kuroia in Ludwig’s teachings to adjust the average current through the rectifier thereby to reduce the deviation of the detected speed from the speed-reference, the current control means comprising means for causing intermission of the current through the rectifier for intermission commutation of the inverter when the detected speed is below a predetermined threshold so as to avoid rapid change in the torque at the time of transition from the intermission commutation to the load commutation. (See Kuroia’s column 1, lines 35-63)

Regarding claim 5, a combination of Ludwig and Kuroia discloses wherein in a rotation speed range in which the induced voltage is the first voltage value, the current command value is set such that a current value is larger as rotation speed of the synchronous machine is higher. (See Kuroia’s column 3, lines 5-31, 60-65, column 4, lines 1-42, column 5, lines 7-19)

Regarding claim 6, a combination of Ludwig and Kuroia discloses wherein when rotation speed of the synchronous machine is in the rotation speed range, the current 

Regarding claim 7, a combination of Ludwig and Kuroia discloses, wherein when rotation speed of the synchronous machine is in the rotation speed range, the current command value continuously changes in accordance with rotation speed of the synchronous machine. (See column 4, lines 19-41, column 5, lines 8-15. Also see Fig. 6)  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig Denesdi, Static starting of gas turbine in a view of Kuroia US Patent No. 4,682,094 and further in a view of Tounosu et al. US Patent No. 7,737,586 B2.

Regarding claim 8, a combination of Ludwig and Kuroia is silent about, “wherein the synchronous machine further includes a fan attached to a rotation shaft of the rotor, the fan circulating a cooling medium through a passage formed in the stator and the rotor.”

Regarding claim 8, Tounosu discloses wherein the synchronous machine (Turbine generator) further includes a fan (See Fig. 3, item 5) attached to a rotation shaft (Item 4) of the rotor (Item 3), the fan circulating a cooling medium (Cooling fluid) through a passage formed in the stator (Item 2) and the rotor. (See column 7, lines 21-61)

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chausse et al. US Patent No. 4,443,747-Switches from forced commutation mode to self-commutation mode using thyristor as shown in Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BICKEY DHAKAL/Primary Examiner, Art Unit 2846